Order filed April 18, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01134-CV
                                  ____________

                         JANTE LANGAN, Appellant

                                        V.

                      ERIC SCOTT LANGAN, Appellee


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 64386

                                    ORDER

      This is an appeal from a judgment signed September 13, 2012. The clerk’s
record was filed March 4, 2013.

      Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the notice
of appeal.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before April 29, 2013, containing the notice of appeal.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM